EXHIBIT 12.1 COMPUTATION OF EARNINGS TO FIXED CHARGES Nine Months Ended Year Ended (in thousands except ratios) April 1, 2007 July 2, 2006 July 3, 2005 June 27, 2004 June 29, 2003 June 30, 2002 Earnings Earnings from continuing operation before income taxes $ 445,607 $ 616,808 $ 619,964 $ 462,213 $ 333,226 $ 278,350 Fixed charges 2,131 3,110 3,663 3,716 1,903 1,139 Interest capitalized - Earnings 447,738 619,918 623,627 465,929 335,129 279,489 Fixed charges Interest expensed 1,298 1,877 2,030 2,149 555 - Interest capitalized - Estimate of interest in rent expense 833 1,233 1,633 1,567 1,348 1,139 Fixed charges $2,131 $3,110 $ 3,663 $3,716 $1,903 $1,139 Ratio of earnings to fixed charges 210x 199x 170x 125x 176x 245x
